Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, a related art of Ohno et al. (US 8,904,615) teaches a fastening device includes a rotational drive portion that rotationally drives a socket, an advance/retract drive portion that causes this socket to advance or retract along a rotational axis thereof, a magazine that retains a plurality of heads that retain bolts, and a switching portion that moves this magazine to selectively position one of a plurality of heads ahead and on the rotational axis of the socket. One of the heads is selected and positioned on the rotational axis of the socket by the switching portion, then the socket is advanced by the advance/retract drive portion and the head thus selected is retained by the socket, then the socket is advanced further by the advance/retract drive portion and the head to detach is detached from the magazine, and then the head is rotated by driving the rotational drive portion, thereby fastening a bolt retained in the head.
However, the prior art fails to teach or fairly suggest an automatic nut screwing device including the claimed elements of the mold plate, screw shaft, a plurality of driving gear elements, a plurality of transmission screwing elements, and a nut socket placing element wherein when the screw shaft is axially rotated enables the shaft engaging portion of the screw shaft to drive the transmission screw elements to rotate the transmission screw elements to drive the driving gear elements to drive the transmission screw elements to rotate the screw body such that the screw body are rotated to screw with the nut, in combination with the rest of the claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        07/16/2022